233 Ga. 637 (1975)
212 S.E.2d 813
GEORGE
v.
GEORGE.
29539.
Supreme Court of Georgia.
Submitted January 3, 1975.
Decided February 5, 1975.
*638 W. M. Mathews, Jr., for appellant.
Mildred Kingloff, for appellee.
UNDERCOFLER, Presiding Justice.
Thomas H. George appeals to this court from an order awarding $3,800 to Sadie Vail George as part of temporary alimony for the use of her attorneys.
This is the third time this case has been in this court. See George v. George, 231 Ga. 296 (201 SE2d 418); s. c., 232 Ga. 389 (207 SE2d 26). Held:
1. The appellant contends that the trial court erred in awarding the attorney fees without taking into consideration the appellant's worth and ability to pay.
The trial court heard evidence that in spite of the property being listed on the lis pendens docket, the appellant had transferred it to various relatives without consideration. The appellant also testified that he is now without funds. It is obvious that the trial court did consider the appellant's worth and ability to pay in making its decision. There is no merit in this contention.
2. The appellant contends that the trial court erred in awarding attorney fees on an application therefor made fourteen months after the granting of the divorce decree on June 26, 1973. The record shows that the appellant filed a timely motion for new trial which was not overruled until October 24, 1974. The award of attorney fees was made after a hearing on September 4, 1974. A judgment for temporary alimony continues in full force and effect until a final judgment in the case, until the termination of the litigation in all courts, and as long as the case is pending, including litigation in the Supreme Court. The judgment cannot be treated as final so long as either party has the right to have it reviewed by the Supreme Court. Chlupacek v. Chlupacek, 226 Ga. 520 (3) (175 SE2d 834); Bickford v. Bickford, 228 Ga. 353 (1) (185 SE2d 756).
Since the judgment on attorney fees was reserved by the trial court before verdict and since the award was made during the pendency of the motion for new trial, the matter was still pending in the trial court.
Judgment affirmed. All the Justices concur.